Citation Nr: 1609257	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  11-14 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for chronic body pain, including as due to an undiagnosed illness under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to June 1992.

This appeal to the Board of Veterans' Appeals (BVA) is from a rating decision(s) of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the Veteran testified before the undersigned during a Travel Board hearing; a transcript of this hearing is in the Veteran's Virtual VA electronic claims file.  This matter was remanded in March 2014, December 2014, and February 2015 for additional development.

In March 2015, the RO granted service connection for strain and degenerative arthritis of the lumbosacral spine and for degenerative arthritis of the cervical spine.  Accordingly, these issues, which had been incorporated within the claim for service connection for chronic body pain, have been granted in full and are no longer on appeal.


FINDINGS OF FACT

1.  A diagnosis of fibromyalgia has not been established and the Veteran does not have an undiagnosed illness manifested by joint and/or muscle pain.

2.  The Veteran's diagnosed joint disorders, including arthritis of the left shoulder and left ankle, did not have their onset during service and are not related to any incident of service.  



CONCLUSION OF LAW
 
A disability manifested by chronic body pains was not incurred or aggravated in service, to include as a result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1112, 1131, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.317 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist and Notify

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  These notice requirements apply to all elements of the claim, including the "downstream" disability rating and effective date elements.  

The Veteran has received all required VCAA notice in March 2009, and there is no pleading or contention that he has not.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In support of his claims, the Veteran testified at a hearing at the RO in June 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  The Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  In addition, the Board undertook additional development after the hearing was conducted, including arranging for VA examinations to determine the diagnosis and/or etiology of the Veteran's claimed disabilities.  There is no indication that any evidence exists that is not associated with the claims file and that would provide additional support for the Veteran's claims.  Given this development, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact: and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2)."  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to compliance with the hearing officer's duties under § 3.103(c)(2)).

Similarly, VA also has satisfied its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that he and his representative identified as possibly pertinent to the claims.  He also had VA compensation examinations that included a request for a medical nexus opinion concerning the etiology of his claimed disabilities, especially in terms of whether they were incurred or aggravated during his military service.  38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4). 

The Veteran therefore has received all required notice and assistance concerning the claim that is being adjudicated in this decision.  38 U.S.C.A. § 5103A.


II.  Service Connection

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a listed chronic disease (under 38 C.F.R. § 3.309(a) manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology analysis is applicable in cases involving conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a)).

Certain chronic diseases (such as arthritis) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Because the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, he is a Persian Gulf veteran under 38 C.F.R. § 3.317(e).  VA regulations provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability (i) became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

For VA purposes, a qualifying chronic disability presently means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; or (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms such as Chronic fatigue syndrome, Fibromyalgia, or Functional gastrointestinal disorders. The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(2)-(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Unexplained rashes or other dermatological signs or symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurological signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the upper or lower respiratory system, (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at paragraphs 4-5 (Aug. 3, 1998).

III. Analysis

Reviewing the service treatment records (STRs), the report of the April 1985 civilian examination conducted prior to entrance, shows that the musculoskeletal system was considered normal.  

Regarding the left shoulder, in September 1985, the Veteran reported a football injury and medical care was provided for left shoulder pain.    

Regarding the left ankle, in October 1985, the Veteran received treatment for the left ankle sprain while running PT.  An X-ray was negative for fracture or dislocation.  The diagnosis was Grade II ankle sprain.  A partial cast was provided.  Later that month he re-injured the left ankle.  A full cast was considered.  In August 1986, the Veteran stepped into a pothole and again received treatment for a Grade I left ankle sprain.  

In April 1991, the Veteran underwent examination.  In reporting his medical history, he denied such symptoms as painful shoulder, trick shoulder, cramps in his legs, bone deformity, joint deformity, or other deformity.  During the March 1992 expiration term of service (ETS) examination, the Veteran denied a painful of trick shoulder, cramps in his legs, arthritis, rheumatism, bursitis, bone joint deformity or other deformity.  

Reviewing the post service VA treatment records, the Veteran began to seek treatment for a variety of problems in November 2003.  In November 2005, the Veteran reportedly awoke with right foot pain.  He received medication for cellulitis.

In February 2009, the Veteran reported left hip and left shoulder pain.  On examination in October 2009, the musculoskeletal system was considered to be within normal limits.  The range of motion was unrestricted in all joints.  There were no obvious deformities or swollen joints.  

At the August 2009 Gulf War Protocol examination the Veteran reported that he had various symptoms to include body aches.  He reported a 2-year history of left hip and left shoulder pain.  A history of ankle cyst excision and iliac bone graft was noted.  Reportedly these were unrelated to military service.  There was discomfort of the left shoulder noted on range of motion otherwise no other abnormities were reported.  X-ray revealed acromioclavicular (AC) joint degenerative joint disease (DJD).  The diagnosis was left shoulder pain with no history of shoulder injuries while inservice.  

The Veteran continued therapy for his shoulder through the VA system.  In May 2010 he requested a medical statement to excuse him from work due to hip pain.  

In June 2010, the Veteran reported a 2 year history of left shoulder pain.  He wondered if it resulted from an accident in which he hit his head on a trailer and fell straight back in in March 2009.  An X-ray revealed left shoulder DJD of the acromioclavicular (AC) joint.  

An August 2010 VA outpatient record shows that the Veteran reported a 6-month history of pelvic pain.  An X-ray study of the pelvis and hips was conducted.  The X-ray revealed minimal narrowing of the hips joints with minimal degenerative sclerosis of the superior acetabula and both SI joints.  There were calcifications projecting in the pelvis, which was likely phleboliths.  The diagnostic assessment was normal hips.  The examiner commented that his hip pain was coming from the bone harvest site during a graft iliac, years ago.  The next day the Veteran reported that his pain had been dramatically decreased.  As a result of traction, he had no neck or shoulder pain.  

VA outpatient records dated in February 2011 show that the Veteran began psychological-pain treatment for the low back, left hip and left shoulder.  The diagnoses included mechanical low back pain without radicular symptoms; left hip arthralgia; negative trochanteric involvement; and left shoulder impingement symptoms.  

In February 2014, the Veteran underwent annual examination.  He reported that he needed paperwork completed for medical clearance, so he could become an electrician or programmer.  He reported that his only issue was neck pain that limited his standing to 8 hours. He was unable to lift over 15 pounds.  Later that month, he reported dropping things with his left hand and shooting pain in his left foot.  At a podiatry consultation later that month, the diagnostic assessment given was tendonitis and pes planus.  In March 2014, the Veteran called to complain of sciatica.  

In March 2014, the Board remanded the claim for service connection for a disability claimed as chronic body pain for VA examinations.   

In May 2014, a VA fibromyalgia examination was conducted.  The examiner noted that the Veteran denied being diagnosed with fibromyalgia and did not meet the criteria for a diagnosis of fibromyalgia upon examination.  

The Veteran received VA outpatient medical care for knee and ankle pain beginning in May 2014.  In reporting his medical history the Veteran reported undergoing a bone graft from his hip to the left ankle in 1999.  An X-ray of the left knee showed a small amount of effusion in the left knee with degenerative changes in the left knee.  A June 2014 ankle X-ray report revealed minimal degenerative spurring around the ankle mortise as well as a tiny plantar calcaneal spur.

In December 2014, the Board again remanded the claim for a disability claimed as chronic body pain.  In remanding the claim the Board noted that the VA examiner failed to address the Veteran's in-service left ankle injuries and his current left ankle disability.

In a December 2014 addendum, the VA physician that conducted the May 2014 VA examination provided an opinion that it was less likely as not that there was any joint and/or muscle pain (to include the shoulders, hips, knees, and ankles) not associated with a specific disease entity or clinically diagnosed condition that represents an objective indication of chronic disability resulting from an undiagnosed illness.  The examiner explained that the available medical records did not identify any joint and/or muscle pain (to include the shoulders, hips, knees, and ankles) not associated with a specific disease entity or clinically diagnosed condition that represents an objective indication of chronic disability resulting from an undiagnosed illness.  The examiner also concluded that the Veteran's left ankle disorder was unrelated to service.  

In February 2015, the Board remanded the case again noting that the Board must consider whether service connection may be granted for the Veteran's individual joint and/or muscle disabilities on a direct basis.  The Board requested that the examiner opine as to whether it is at least as likely as not that there is any joint and/or muscle pain not associated with a specific disease entity or clinically diagnosed condition that represents an objective indication of chronic disability resulting from an undiagnosed illness.  Secondly, the Board requested that the examiner provide an opinion as to whether any currently diagnosed muscle/joint disability at least as likely as not had clinical onset during service or are otherwise related to any in-service disease, event, or injury.

VA examination was conducted in March 2015.  Again it was noted that the veteran had never been diagnosed as having fibromyalgia and that there were no current findings, signs, or symptoms of fibromyalgia.  The VA examiner determined that there was no chronic disability pattern related to an undiagnosed illness.  She concluded that the Veteran's joint/spine pains were related to previous injuries or degenerative joint/spine diseases.  In regard to the left ankle, the examiner concluded that this disability was unrelated to military service.  In providing her rationale, the examiner stated that the grade I or II ankle sprains would be expected to resolve without sequelae.  Further, the Veteran had post service ankle fracture which required surgery in 1998.  She also found that any left shoulder disability was unrelated to service.  She stated that the trapezius area shoulder complaints during service were more likely due to the neck condition.  She further concluded that there was no chronic shoulder disability suggested by the review of the in-service records.   

In this case, the Board finds that the competent and credible evidence of record does not show that the Veteran has fibromyalgia or a disorder due to an undiagnosed illness or medically unexplained chronic multisymptom illness.  It was determined that the Veteran did not have fibromyalgia on VA examinations.  The VA examiners further concluded that the Veteran did not have a chronic disability pattern related to an undiagnosed illness and that his joint pains were related to previous injuries or degenerative joint diseases.  This is supported by the medical evidence of record which shows diagnoses of degenerative spurring and a plantar calcanceal spur of the left ankle; impingement syndrome and degenerative joint disease of the left shoulder; degenerative joint disease of the knees; and tendonitis of the left hip, residual of a prior bone graft.  As the Veteran's symptoms have been attributed to known clinical diagnoses, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.

The Veteran does not contend, and the evidence does not show, that he had any injuries to his hips or knees during service and he has not asserted any relationship between his currently diagnosed hip and/or knee disorders and any in-service injury.  However, the Veteran did sustain injuries to his left shoulder and left ankle in service.  As noted above, in September 1985 he reported a football injury and medical care was provided for left shoulder pain.  Regarding the left ankle, in October 1985 he was diagnosed as having Grade II ankle sprain and in August 1986 he was treatment for a Grade I left ankle sprain.  

The Board finds that the most probative evidence of record weighs against a relationship between the Veteran's current left shoulder and left ankle disorders and his in-service injuries.  The Veteran was treated for these injuries in 1985 and 1986 and completed the remainder of his service until 1992 with no further shoulder or ankle problems.  He denied any pertinent symptoms on examinations in March 1991 and April 1992.  Chronic shoulder and/or ankle disorders were not shown during service.  Post service, there were no complaints or findings pertaining to the left shoulder or left ankle for many years.  In 1998, he fractured his left ankle.  The VA examiner in March 2015 concluded that the Veteran's current left ankle disability was unrelated to military service, explaining that grade I or II ankle sprains would be expected to resolve without sequelae and that the Veteran had a post-service ankle fracture which required surgery in 1998.  The examiner also concluded found that the Veteran's left shoulder disability was unrelated to service.  She noted the Veteran's in-service trapezius area shoulder complaints and explained that there was no chronic shoulder disability suggested by the review of the in-service records.   

The March 2015 VA examiner's opinion constitute highly probative evidence that weighs against entitlement to service connection for left shoulder and left ankle disorders.  The examination was conducted by a VA doctor who reviewed the Veteran's claims file and pertinent medical history and provided a clear rationale for her opinions that the Veteran's current left shoulder and left ankle disabilities do not relate to service.  The Veteran's assertions relating current shoulder and ankle disabilities to service, and/or that he has an undiagnosed illness, are outweighed by the VA examiner's medical opinion, which was rendered by a medical professional, based upon a review of the pertinent records and clinical findings, and supported by a rationale.

In summary, the Veteran's left shoulder and left ankle disorders did not manifest in or within a year of service; his in-service injuries did not result in symptoms that continuously manifested from service separation onward; and the medical evidence does not support a relationship-a nexus-between the Veteran's in-service injuries and his current left shoulder and left ankle disabilities.  The preponderance of the evidence weighs against the claim.  The benefit of the doubt does not apply and service connection for chronic body pain, including as due to an undiagnosed illness under 38 C.F.R. § 3.317, is denied.


ORDER

Service connection for chronic body pain, including as due to an undiagnosed illness under 38 C.F.R. § 3.317, is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


